Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. In the remark applicant argues in substance that the applied references claims did not recites:
"transmitting, to a second AP, first allocation information ...", 
"receiving, from the second AP, second allocation information ...", and 
"determining channel access and allocating channel resources...". 
Even though the references claims have not copy the examined application claim verbatim, however that is not a requirement for obviousness non-statutory double patenting rejection.
The MPEP states, “A nonstatutory double patenting rejection, if not based on an anticipation rationale or an "unjustified timewise extension" rationale, is "analogous to [a failure to meet] the nonobviousness requirement of 35 U.S.C. 103 " except that the patent disclosure principally underlying the double patenting rejection is not considered prior art. In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967). Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. See paragraph II.B.2.a, below. The analysis employed with regard to nonstatutory double patenting is "similar to, but not necessarily the same as that undertaken under 35 USC § 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); see also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). See MPEP 804(II)(B)(2).
The ref’821 and ref’734 claims recite an AP receives information an associated BSS information from another BSS.  The recited language is equivalent to receiving an allocation information from a second AP.  The references claims further recite coordinate CSMA/CA for each of the STA group based on at least the received BSS.  An ordinary skilled in the art upon reading the specification would understand the “BSS” in context of specification include timing resource associated with a group of STAs that could associated with a first AP or a neighboring AP.  For example the ref’821, ¶ 0068, “FIG. 3 illustrates an example of an overlapping BSS with fractional CSMA/CA and TPC. In case of transmission between an AP and a BSS-edge STA (e.g., AP1 302 to (STA1, BSS1) 306), the neighboring BSS. e.g., BSS2 310 may limit its transmission to BSS-center STAs. The neighboring BSS may also control its power. This may limit its interference effect on the STA in BSS1 (e.g., AP2 304 to (STA2, BSS2) 312).” (Emphasis added).  An ordinary skilled in the art, upon reading the references, could easily derive the claim’s language associated with a second AP.  
Furthermore, though the references’ claims did not express, the transmitting BSS or allocation information, however, configuring an AP to transmit BSS or allocation information to another AP without yielding unpredictable result would have been obvious matter of engineering design choice, it is within skill of ordinary skill in the art to program an AP to transmit the same if desired without extraordinary inventive process.
The non-statutory double patenting rejection is maintained.
Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,015,821 and of claims 1-15 of U.S. Patent No. 10,681,734.
Although the claims at issue are not identical, they are not patentably distinct because at least the examined claims 26 would have been obvious over the references claim 1.  
The reference claims (claim 1 of Pat’734), “an interference management method, performed by an access point (AP) associated with a first basic service set (BSS) in a Wireless Local Area Network (WLAN), the method comprising: determining if a first station (STA), associated with the first BSS, is an edge STA or a non-edge STA and accordingly grouping the first STA into an edge group or a non-edge group; receiving information from a second BSS, wherein the information includes at least a beacon interval period and beacon time offset periods for a plurality of BSSs; and coordinating channel access for a plurality of STAs associated with the first BSS, wherein the channel access is coordinated to minimize interference of the STA and is based at least on the received information.” 
Pat’821 claim 1, “an interference management method in a Wireless Local Area Network (WLAN), the method comprising: receiving, from a station (STA), an indication for support of coordinated carrier sense multiple access with collision avoidance (CSMA/CA); identifying the STA as being associated with a first basic service set (BSS), wherein the STA is identified as an edge STA or a non-edge STA; grouping the identified STA into an edge group or a non-edge group; receiving information associated with a second BSS; and coordinating carrier sense multiple access with collision avoidance (CSMA/CA) access within the edge group, within the 
Both claims as cited above direct to the same but narrower aspects of the examined claims, i.e., coordinating or determining channel access among STAs in edge and non-edge group, based on allocation information from second group.  The same are being claimed in at least claims 26-32. 
Broadening language of the examined claims, as presented, do not render patentably distinct over the references claims.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        4/4/2021